—Appeal from an amended judgment of the Supreme Court,
Genesee County (Robert C. Noonan, A.J.), entered December 12, 2008 in a personal injury action. The amended judgment, upon the motion of defendants City of Batavia and City of Batavia Department of Public Works for summary judgment, dismissed the complaint and cross claims against them.
It is hereby ordered that the amended judgment so appealed from is unanimously affirmed without costs for the reasons stated in the decision at Supreme Court. Present—Scudder, P.J, Peradotto, Carni, Green and Gorski, JJ.